RBC Capital Markets® Filed Pursuant to Rule433 Registration Statement No. 333-171806 The information in this preliminary terms supplement is not complete and may be changed Preliminary Terms Supplement Subject to Completion: Dated August 9, 2011 Pricing Supplement Dated August , 2011 to the Product Prospectus Supplement ERN-EI-1 Dated January 28, 2011, Prospectus Dated January 28, 2011, and Prospectus Supplement Dated January 28, 2011 $ Buffered Bullish Enhanced Return Notes Linked to the S&P 500® Index,
